1    1NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    RICHARD ANTHONY LOPEZ
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    Tel: 702.388.6336 / Fax: 702.388.6418
     tony.lopez@usdoj.gov
6
     Attorneys for the United States of America
7
                                  UNITED STATES DISTRICT COURT
8                                      DISTRICT OF NEVADA

9     UNITED STATES OF AMERICA,                      Case No. 2:19-cr-00006-RFB-EJY

10                   Plaintiff,                      GOVERNMENT’S UNOPPOSED
                                                     MOTION TO SEAL EXHIBITS TO
11            v.                                     SENTENCING MEMORANDUM

12    RICARDO ROBLES-NIEVES,

13                   Defendant.

14

15          As part of its sentencing memorandum in this case, the government filed three

16   exhibits at ECF 33-1, 33-2, and 33-3. The defense has requested that these exhibits be

17   sealed. The government has no objection to sealing these exhibits at this time until the Court

18   can address the basis for that sealing at the sentencing scheduled for December 16, 2019.

19          Respectfully submitted this 10th day of December, 2019.

20                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
21
                                                       /s/ Richard Anthony Lopez
22                                                     RICHARD ANTHONY LOPEZ
                                                       Assistant United States Attorney
23

24
1                        UNITED STATES DISTRICT COURT
2                             DISTRICT OF NEVADA

3     UNITED STATES OF AMERICA,                      Case No. 2:19-cr-00006-RFB-EJY

4                     Plaintiff,

5            v.

6     RICARDO ROBLES-NIEVES,

7                     Defendant.

8

9                    [Proposed] Order Sealing Exhibits to Sentencing Memorandum

10          Based on the pending motion, and good cause appearing therefor, IT IS HEREBY

11   ORDERED that Exhibits 1, 2, 3 (filed at ECF 33-1, 33-2, and 33-3) to United States’

12   Sentencing Memorandum in the above-captioned matter shall be sealed until further Order

13   of the Court.

14                      11th day of December, 2019.
            DATED this ______

15

16

17
                                        HONORABLE RICHARD F. BOULWARE, II
18                                        UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24


                                                 2
